DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed March 8, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Status
	This office action is in response to the amendments submitted 08/29/2019.
	Claims 3, 6, 10, 11, 13, 15, 17, 19, 21, 23, 25, 31, 33, 38, 40, and 42 amended.
	Claims 4, 5, 7, 8, 9, 12, 14, 16, 20, 22, 24, 26, 27, 28, 29, 30, 32, 34, 35, 36, 37 and 39 canceled.
	Claims 1-3, 6, 10, 11, 13, 15, 17-19, 21, 23, 25, 31, 33, 38 and 40-42 are currently pending.
Specification
The disclosure is objected to because of the following informalities:
Page 5, line 16, “mating portions 151,154” should read “mating portions 151, 153”
Page 6, line 28, “base section 101” should read “base section 103”
Page 7, line 3, “tray or plate 205” however page 7, line 9 identifies 205 as a hole, “The hole 205 extends”
For purpose of this examination, “205” will be treated as a “hole.”
Page 12, line 20, “stud 201”should read “stud 210”
Page 12, line 24, “second plate 103” should read “second plate 203”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




	Claims 1-3, 6, 10-12, 15, 17-19, 23, 25, 31, 33, 38, 40, 41, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyatt et al.(US 20150037616 A1) hereinafter Wyatt. (Cited in IDS)

	Regarding claim 1, Wyatt discloses a battery pack enclosure (22, FIG. 5A and 6, 19) for holding a stack of batteries; (Lithium ion battery module (22 shown below in FIG. 6, 19) also includes a plurality of lithium ion battery cells arranged in a stack [Abstract]. 

    PNG
    media_image1.png
    483
    647
    media_image1.png
    Greyscale

(Wyatt, FIG. 6 modified)
Outer portions of the battery module 22 discussed in the present disclosure may cumulatively form the housing 39. [0126]. 

    PNG
    media_image2.png
    577
    528
    media_image2.png
    Greyscale

(Wyatt, FIG. 5A modified)


the battery pack enclosure comprises a lid section ([100, FIG. 7) and a base section (102, FIG. 7).

    PNG
    media_image3.png
    675
    596
    media_image3.png
    Greyscale

(Wyatt, FIG. 7 modified)
Configured to hold a plurality of wall sections ([Frame 118: ref. 416, FIG. 35]) there between to encapsulate the stack of batteries (Frame 118, [FIG. 7]);


    PNG
    media_image4.png
    304
    438
    media_image4.png
    Greyscale

(Wyatt, FIG. 35 modified)

The sections comprise mutually complementary mating portions for mating with adjacent sections of the battery pack enclosure; ([female connectors 700 and male connectors 702) [0320, FIG. 76]).

    PNG
    media_image5.png
    315
    402
    media_image5.png
    Greyscale

(Wyatt, FIG. 76 modified)

The number of wall sections can be chosen to adjust the dimensions of the battery pack enclosure (The power assembly 84 may include any suitable number of battery cell assemblies [0136, FIG. 7]).

	Regarding claim 2, Wyatt discloses the base section and the lid section comprise mutually complementary mating portions, so that the base section can couple directly to the lid section or can couple to the lid section via the plurality of wall sections (Frame 118) ( As illustrated in FIG. 7 compression bolts (140) pass through opening in top plate (100) through registration features (121) of frames (118) screwing into locked nut features 142 disposed in bottom plate (102) [0139, FIG. 7]).

	Regarding claim 3, Wyatt discloses at least one of the complementary mating portions comprises a seat member adapted to at least partially surround a corresponding portion of an adjacent section of the battery pack enclosure, wherein the seat member comprises a groove, the groove arranged to mate with and partially surround a corresponding protrusion of an adjacent section of the battery pack enclosure. ([FIG. 76]).

    PNG
    media_image6.png
    317
    506
    media_image6.png
    Greyscale

(Wyatt, FIG. 76 modified)
	
	Regarding claim 6, Wyatt discloses each of the plurality of wall sections is arranged to encircle the stack of batteries; (each battery cell assembly 114 includes a pouch battery cell 116 disposed within a frame 118 [0137, FIG. 7])

the plurality of wall sections comprises an upper mating portion and a lower mating portion, the upper and lower mating portions on opposing sides of the wall section; (battery cell assemblies 114 are stacked on top of one another using female connectors 700 and male connectors 702 [320, FIG. 76])

    PNG
    media_image7.png
    355
    634
    media_image7.png
    Greyscale

(Wyatt, FIG. 76 modified)

the upper and lower mating portions of at least one of the wall sections are the same type of mating portion; ([FIG. 76 above])

the upper and lower mating portions comprise at least one of: (a) a seat member (700) adapted to at least partially surround a corresponding portion of an adjacent section of the battery pack enclosure, and (b) a protrusion adapted to be received (702) and at least partially surrounded by a seat member of an adjacent section of the battery pack enclosure.([FIG. 76]).

	Regarding claim 10, Wyatt discloses at least one of the wall sections is adapted to couple with the lid section and at least one of the wall sections is adapted to couple with the base section (wall sections (frame 118) are adapted to couple with lid and/or base through registration features (121) of frames (118) and corresponding compression bolts (140) [0139, FIG. 7]).

	Regarding claim 11, Wyatt discloses the mutually complementary mating portions (frame 118) at least one of: a) provide an interference fit ([FIG. 76]); and b) are adapted to mechanically support adjacent sections of the battery pack enclosure ([FIG. 76]).

	Regarding claim 13, Wyatt discloses the mutually complementary mating portions (frame 118) are configured to inhibit the ingress of water into the enclosure;( the frame 118 may then be disposed around the hermetically sealed electrochemical stack 346 of the battery cell 348 [0188]) the battery pack enclosure (22) comprises a flexible seal (120) between complementary mating portions (Frame 118) of adjacent sections of the battery pack enclosure (single insulating polymer layer 120 disposed between the electrochemical stack 346 [0187]).

	Regarding claim 15, Wyatt discloses each wall section comprises a plurality of ridges on an internal face facing the stack of batteries, (frame 118 having a support feature 438 across a middle portion 440 of the frame [0225, FIG. 36])

    PNG
    media_image8.png
    344
    434
    media_image8.png
    Greyscale

(Wyatt, FIG. 36 modified)
each ridge arranged to mechanically support an adjacent section of the battery pack enclosure; wherein each ridge of the plurality of ridges extends on the internal face from a complementary mating portion (It should be understood that the support feature 438 may extend in any direction across the frame 118, and may include any of various geometries [0225, FIG. 36]).

	Regarding claim 17, Wyatt discloses the lid section has a coupling configured to mechanically couple the lid to a first plate (100) and the base section has a coupling configured to mechanically couple the base section to a second plate (102); Where FIG. 7 illustrates the lid and first plate are the same member (100) and the base and second plate (102) are the same member.

and wherein each battery of the stack of batteries comprises at least one hole (121) for a stud (140) to pass there through, the stud arranged to mechanically couple to the first plate and the second plate on opposite sides of the stack of batteries to clamp the batteries of the stack of batteries together in the enclosure. (Battery module 22 includes four compression bolt 140 passes through an opening in the top compression plate 100, through an opening in a registration feature 121 of the frames 118, and extend to enable screwing into a locked nut feature 142 disposed in the bottom compression plate 102. The compression bolts 140 generally serve to compress layers of the various battery cell assemblies 114 and are in intimate contact with one another. It may also be appreciated that the compression bolts 140 further ensure that the frames 118 surrounding each battery cell 116 remain aligned or registered with one another [0139, FIG. 7]) Where FIG. 7 illustrates bolts (or studs) are on opposite sides and all four corners of frame 118.

    PNG
    media_image9.png
    961
    853
    media_image9.png
    Greyscale

(Wyatt, FIG. 7 modified)
	Regarding claim 18, Wyatt discloses a battery pack enclosure (22, FIG. 5A and 6) for holding a stack of batteries; (Lithium ion battery module also includes a plurality of lithium ion battery cells arranged in a stack within the housing [Abstract].The battery 

    PNG
    media_image1.png
    483
    647
    media_image1.png
    Greyscale

(Wyatt, FIG. 6 modified)
module 22 may be referred to as having two end portions 46 and 48, two side portions 50 and 52, a top portion 54, and a bottom portion 56. The battery module 22 discussed in the present disclosure may cumulatively form the housing 39 [0126]. 

    PNG
    media_image2.png
    577
    528
    media_image2.png
    Greyscale

(Wyatt, FIG. 5 modified)
the battery pack enclosure comprises a lid section ([100, FIG. 7) and a base section (102, FIG. 7).

    PNG
    media_image3.png
    675
    596
    media_image3.png
    Greyscale

(Wyatt, FIG. 7 modified)
Arranged to hold a plurality of wall sections ([Frame 118: ref. 416, FIG. 35]) there between to encapsulate the stack of batteries (Frame 118, [FIG. 7]); 

    PNG
    media_image4.png
    304
    438
    media_image4.png
    Greyscale

(Wyatt, FIG. 35 modified)
the lid section has a coupling configured to mechanically couple the lid to a first plate (100) and the base section has a coupling configured to mechanically couple the base section to a second plate (102); and wherein each battery of the stack of batteries comprises at least one hole (121) for a stud (140) to pass there through, the stud arranged to mechanically couple to the first plate and the second plate on opposite sides of the stack of batteries to clamp the batteries of the stack of batteries together in the enclosure. (Battery module 22 includes four compression bolt 140 passes through an opening in the top compression plate 100, through an opening in a registration feature 121 of the frames 118, and extend to enable screwing into a locked nut feature 142 disposed in the bottom compression plate 102. The compression bolts 140 generally serve to compress layers of the various battery cell assemblies 114 and are in intimate contact with one another. It may also be appreciated that the compression bolts 140 further ensure that the frames 118 surrounding each battery cell 116 remain aligned or registered with one another [0139, FIG. 7]) Where FIG. 7 illustrates bolts (or studs) are on opposite sides and all four corners of frame 118.

    PNG
    media_image10.png
    526
    452
    media_image10.png
    Greyscale

(Wyatt, FIG. 7 modified)




	Regarding claim 19, Wyatt discloses the second plate (102) is arranged to be outside the base relative to the stack of batteries (FIG. 6),

    PNG
    media_image11.png
    352
    480
    media_image11.png
    Greyscale

(Wyatt, FIG. 6 modified)

and the base is coupled to the second plate (102) by the stud (140), the battery pack enclosure comprising a bush (121) arranged to at least partially encircle (FIG. 7) the stud (140) and transfer load from the plate outside the base section to the stack of batteries (It may also be appreciated that the compression bolts 140 further ensure that the frames 118 surrounding each battery cell 116 remain aligned, as 

    PNG
    media_image12.png
    877
    642
    media_image12.png
    Greyscale

(Wyatt, FIG. 7 modified)

	Regarding claim 23, Wyatt discloses the stud is integrated into the second plate (locked nut feature 142 [0139, FIG. 7]); and/or wherein each battery of the stack of batteries is electrically insulated from the stud (registration feature 121, FIG. 7) and the plates (each battery cell assembly 114 includes a pouch battery cell 
	
	Regarding claim 25, Wyatt discloses insulating sleeve held between the stud and each battery of the stack of batteries (registration feature 121 of frame 118 [0139]), 
the sleeve arranged to at least partially surround and be held in place by the stud coupled to the first and second plates (compression bolts 140 each passes through an opening in the top compression plate 100, through an opening in a registration feature 121 of the frames 118, and extend to enable screwing into a locked nut feature 142 disposed in the bottom compression plate 102 [0139. FIG. 7]). Where the opening (or sleeve) in registration feature (121) surrounds the bolt 140 (or stud).

each battery comprises a plurality of holes for respective studs to pass there through (registration features 121 of battery frames 118 of power assembly 82 contained within battery module 22, FIG. 7), the spacing between holes for each battery is the same; wherein each battery has four holes, each hole at respective corner of the battery (battery module 22 illustrated in FIG. 7 also includes four compression bolts 140 each passes through an opening in the top compression plate 100, through an opening in a registration feature 121 of the frames 118 surrounding, and extend to enable screwing into a locked nut feature 142 disposed in the bottom compression plate 102 [0139. FIG. 7])

    PNG
    media_image13.png
    911
    853
    media_image13.png
    Greyscale

(Wyatt, FIG. 7 modified)

	


31, Wyatt discloses each battery comprises at least three terminals, two of the terminals arranged for electrically coupling the battery to other batteries of the stack of batteries (battery module 22 may have three or more output voltages distributed over four or more terminals [0132])

and one of the terminals arranged (terminal block 627) for electrically coupling to at least one of a thermistor and a balancing harness; (A terminal block 627, located on the top plate 100, may be electrically coupled to the terminal block 626 [0310]. The sensors 132 (temperature or pressure sensors [0297]) may be connected to one or more terminal blocks 626, [0296] and the terminal block 626 connects to the BCM 72 [0297] through terminal block 627 via cables 74 that respectively couple one or more sensors (e.g., temperature sensors, voltage sensors, current sensors, pressure sensors, or another suitable sensor) to the BCM 72 [0131]. Where the BCM 72 may, perform load balancing of the battery cells of the battery module 22, control charging and discharging of the battery cells of the battery module 22, determine a state of charge of individual battery cells and/or the entire battery module 22 [0130, FIG. 7]). Where the terminal block 627 coupled to the cables 74 (or harness) which in turn coupled to sensors (temperature or a thermistor) and the BCM, which performs load balancing.

    PNG
    media_image14.png
    729
    1110
    media_image14.png
    Greyscale

(Waytt, FIG. 6 and partial exploded FIG. 7 modified)

each battery of the stack of batteries is coupled by the balancing harness (The battery module 22 includes the interconnect assemblies 128 for electrically connecting the battery cells 116 of the power assembly 84 [cables 74, FIG. 6]), Where each battery of the stack of batteries in battery module 22 is contacted to the balancing harness (cables 74) through terminal block 626 as explained above.   

the balancing harness arranged for balancing charge between the batteries of the stack of batteries (the BCM 72 may, for example, perform load balancing of the battery cells of the battery module 22, control charging and discharging of the battery cells of the battery module 22, determine a state of charge of individual battery cells [130]). 

	Regarding claim 33, Wyatt discloses the lid section (100) comprises a battery management system, BMS, (the battery module 22 includes the BCM (battery control module) 72 coupled to top plate 100 [0134, FIG. 7]) for coupling to the stack of batteries for controlling charge in the batteries; (the BCM 72 may perform load balancing of the battery cells of the battery module 22, control charging and discharging of the battery cells of the battery module 22 [0130])

the BMS is coupled in series to the stack of batteries by the a flexible bus bar; 
(Terminal block 626 to provide the first output voltage associated with the series combination of all of the battery cells 116 [0299]. The terminal block 626 connects to the BCM 72 [0297]. The DC-to-DC converter 76 may be communicatively coupled to and controlled by the BCM 72. The negative terminal 24 may couple (e.g., via one of the busses 180 and 182) with the DC-to-DC converter 76, [0152]. The negative terminal 24 may couple busses 180 and 182 [0152, FIG. 7 and FIG. 41] as illustrated in FIG. 7 and FIG. 41 bus 180 has a bend demonstrating it is more flexible than the bolts (studs) or plates.

    PNG
    media_image15.png
    585
    1047
    media_image15.png
    Greyscale

(Wyatt, FIG. 7 and 41 modified)

the BMS is configured to balance charge across the batteries of the stack of batteries via the a balancing harness; (where each battery of the stack of batteries in battery module 22 is contacted to the balancing harness (cables 74) couple to BCM 72 [0131])

and/or each battery of the stack of batteries comprises a thermistor arranged to provide a temperature signal to the BMS based on a temperature of the battery.(cell interconnect board 130, which may provide structural support for the interconnection of the battery cells 116 and a number of sensors 132 [0138] and cell interconnect board 130, may contain a series of connectors that attach to the connectors associated with sensors 132 on frames 118. These connections allow data 

	Regarding claim 38, Wyatt discloses comprising the stack of batteries (Lithium ion battery module (22 shown above in FIG. 7) also includes a plurality of lithium ion battery cells arranged in a stack [Abstract]
	
	Regarding claim 40, Wyatt discloses as a provided kit of parts for assembly (The remanufactured battery module 22 may be packaged in an appropriate container and shipped and/or provided to a desired location (e.g., a store and/or a servicing facility or consumer). [0338]).

	Regarding claim 41, Wyatt discloses a method of assembling a battery pack enclosure for holding a stack of batteries, the method comprising: 
determining the number of batteries in a stack of batteries to be enclosed by the battery pack enclosure; (the power assembly 84 (FIG. 7) may include any suitable number of battery cell assemblies 114 (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or more) battery cell assemblies 114 [0136])

providing a number of wall sections based on the determination of the number of batteries in the stack of batteries; (As illustrated in FIG. 7, each battery cell assembly 114 includes a pouch battery cell 116 disposed within a frame 118 [0137])
coupling the determined number of wall sections together via mutually complementary mating portions; (frames 118 include registration features 121 [0137])
holding the determined number of wall sections between a base section and a lid section to enclose the stack of batteries (compression bolt 140 passes through an opening in the top compression plate 100, through an opening in a registration feature 121 of the frames 118 surrounding each battery cell 116 of the power assembly 84, and extend to enable screwing into a locked nut feature 142 disposed in the bottom compression plate 102 [0139, FIG. 7]).

	Regarding claim 42, Wyatt discloses holding the determined number of wall sections between a base section and a lid section comprises coupling the lid section to a wall section (compression bolt 140 and registration feature 121 of frame 118, FIG. 7) and coupling the base section to a wall section (compression bolt 140 and registration feature 121 of frame 118, FIG. 7);the lid section and the base section comprise a mating portion for mating with adjacent sections of the battery pack enclosure (FIG. 76), and wherein coupling the lid section to a wall section and coupling the base section to a wall section comprises coupling adjacent sections via the mating portions (FIG. 76); and/or the lid section and the base section comprise the same mutually complementary mating portions as the wall sections coupling the lid section to a wall section and coupling the base section to a wall section comprises coupling adjacent sections via the mutually complementary mating portions (FIG. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al.(US 20150037616 A1)  hereinafter Wyatt in view of Yoon et al. (US 8263249 B2) hereinafter Yoon.

	Regarding claim 21, the rejection of claim 18 is incorporated. Wyatt discloses the wall sections are arranged to be clamped between the lid section and the base section by the stud when the lid section is coupled to the first plate and the base section is coupled to the second plate (compression blots 140 and registration features 121 on frame 118 passing through top plate 100 and locked in place in bottom plate 102, FIG. 7); 

and/or wherein the lid section comprises at least two terminals electrically coupled to the stack of batteries inside the battery pack enclosure, (top portion 54 


wherein the stack of batteries are electrically coupled to the terminals of the lid section by a bus bar that is more flexible than the studs or plates for mechanically clamping the batteries, (The negative terminal 24 may couple busses 180 and 182 [0152, FIG. 7 and FIG. 41]) as illustrated in FIG. 7 and 41 bus 180 has a bend demonstrating it is more flexible than the bolts (studs) or plates.

    PNG
    media_image15.png
    585
    1047
    media_image15.png
    Greyscale

(Wyatt, FIG. 7 and 41 modified)
	Wyatt discloses all of the elements of the current invention stated above. Wyatt   further discloses a battery case (frame 118) but fails to expressly recite the bus bar is arranged to act as a mechanical hinge for the lid section to the enclosure. Yoon discloses a battery case and teaches a hinge structure or with a flexible bus bar structure [0016]. Which permits the mounting of batteries within a restricted inner space [0027].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyatt to incorporate the flexible bus bar hinge structure of Yoon to save space.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure.	

	Malcolm et al. (US 2015/0037626 A1) Pouch Frame with Integral Circuitry for Battery Module.

	Park et al. (US 2015/0079447 A1) Battery Module 

	Arena et al. (US 2016/0126523 A1) Battery Pack


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/Primary Examiner, Art Unit 1727